Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite “a face” and “the face”, respectively. It is unclear what it meant by face. The specification briefly discuss “face” in para. 80, but it’s not really describing “face”.  Please clarify what is meant by “face”. Perhaps “face” is meant to be “frame”.
Likewise claims 7 and 8 are rejected under 35 U.S.C. 112(b) because they are dependents of claims 5 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101268473 B1 to Kim et al., hereinafter, “Kim” in view of KR 101584907 B1 to Cho et al., hereinafter, “Cho”.
Claim 1. An electronic device, comprising: a camera module; at least one processor electrically connected to the camera module; Kim [0028] teaches Figure 3 is a block diagram showing the apparatus for recognizing image according to the invention. Referring to Figure 3, the apparatus for recognizing image (100) of the invention consists of the front camera (110) mounted on the front of the vehicle, the image acquisition module (112) obtaining the image photographed in the front camera (110), the image storage module (114) storing the obtained image

and a memory electrically connected to the processor, wherein when the electronic device operates, the memory stores instructions enabling the processor to generate an image using the camera module, to calculate angles formed by a plurality of straight lines and a virtual horizontal line included in the image, and to select two straight lines based on the calculated angles. Kim [0010] teaches As to the standard burning-off point automatic compensation method shown in another preferred embodiment of the present invention, in *** (d), the angle formed by the either side lane and horizontal line the following calculus 1 and difference of the angle in which it is computed using the calculus 2 and the either side lane is comprised of the horizontal line are computed using the following calculus 3.
Here, it is difference of the angle in which the angle A is the angle formed by the left lane and horizontal line and the angle B is the angle formed by the right side lane and horizontal line and the respectively (sx1, sy1) and (ex1, ey1) are both ends coordinate of the left lane and the respectively (sx2, sy2) and (ex2, ey2) are both ends coordinate of the right side lane and the either side lane as to the Difference, is comprised of the horizontal line. The difference of the angle in which the either side lane *** (d) is comprised of the horizontal line determines whether 5 is within or not.

Kim [0046] teaches Here, as shown in FIG. 8, the respectively (sx1, sy1) and (ex1, ey1) are both ends coordinate of the left lane and the respectively (sx2, sy2) and (ex2, ey2) are both ends coordinate of the right side lane.

Kim fails to explicitly teach detecting an angle range. Cho, in the same field of lane detection, teaches  Cho [0015] teaches the lanes recognizing method according to a preferred embodiment of the present invention for achieving the purpose comprises the step of recognizing the boundary of 2 the lane using the step: step: step: of detecting multiple straight lines corresponding to the edge it applies the hough transform to the edge of 2 the lane detected according to multiple interest areas and the multiple straight lines detected according to multiple interest areas of detecting the edge of 2 the lane it sets up multiple interest areas in the above-mentioned obtained video information of acquiring the video information including 2 the lane of the right lane and left.

Cho [0016] teaches multiple straight lines indicated as the parameter group of the distance and angle according to the coordinate of the pixel in which the step of applying the hough transform and detecting multiple straight lines corresponding to the edge is included in the edge are detected. It can detect only the straight line within the prescribed angular range.

Cho [0017] teaches the prescribed angular range comprises the first angular range to the LHA (Left High Angle) which is the angle about the highest spot at the edge of the left lane from the LLA (Left Low Angle) which is the angle about the lowermost point at the edge of the left lane and the second angular range to the RHA (Left High Angle) which is the angle about the highest spot at the edge of the right lane from the RLA (Right Low Angle) which is the angle about the lowermost point at the edge of the right lane.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the straight line detection by Kim with Cho’s teaching of detecting an angle range with the straight lines. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect the edge of the lanes. In combination, Kim is not altered in that Kim continues to detect straight lines. Cho's teachings perform the same as they do separately of detecting an angle range using the straight lines.
Therefore one of ordinary skill in the art, such as an individual working in the field of lane detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2. The electronic device of claim 1, wherein when the electronic device operates, the memory stores instructions enabling the processor to calculate two angles, belonging to the angles and having a preset value in a difference between absolute values, in order of greater absolute value and to select the virtual horizontal line and the two straight lines forming the two angles. Cho [0015] teaches the step of recognizing clearly the boundary of 2 the lane using multiple straight lines comprises the step of recognizing the lane boundary of 1 about the edge of 2 the lane using the step of calculating the average angle which is the average value of the multiple angles corresponding to the multiple straight lines toward the edge of 2 the lane and average angle.

Cho [0020] teaches Preferably, the lane boundary recognition part comprises the angle operation unit calculating the average angle which is the average value of the multiple angles corresponding to the multiple straight lines toward the edge of 2 the lane and the lane processing unit recognizing clearly the lane boundary of 1 using the average angle about the edge of 2 the lane. 

Claim 3. Cho further teaches wherein when the electronic device operates, the memory stores instructions enabling the processor to perform at least one piece of image processing on the image generated using the camera module and then detect the plurality of straight lines. Cho [0017] teaches multiple straight lines indicated as the parameter group of the distance and angle according to the coordinate of the pixel in which the step of applying the hough transform and detecting multiple straight lines corresponding to the edge is included in the edge are detected. It can detect only the straight line within the prescribed angular range. 

Claim 4. Cho further teaches wherein the at least one piece of image processing comprises image processing for converting the image into a black and white image, image processing for extracting an edge from a black and white image, image processing for eliminating noise included in an image, or image processing for detecting a boundary line of an object included in an image. Cho [0019] teaches the edge detector comprises black and white image transformer: noise cancellation part applying the gaussian blur filter to the white/black image information and remove the interference converts the multiple interest areas at the above-mentioned video information obtained into the white/black image information and the edge processor including the step of applying the Sobel mask to the white/black image information from which the noises is removed and detecting the contour line of 2 the lane.

Claim 9 Kim further teaches wherein when the electronic device operates, the memory stores instructions enabling the processor to calculate the angles, formed by the plurality of straight lines and the virtual horizontal line, with respect to a preset area of the image. Kim [0040] teaches if the road is determined to be a straight section in step ST130, it is determined whether the angle difference between the two lanes is within a predetermined section (ST140). As shown in FIG. 8, the angle A formed by the left lane and the horizontal line and the angle B formed by the right lane and the horizontal line can be obtained. For example, angles A and B can be obtained from the following equations (1) and (2)…As illustrated in FIG. 8, (sx1, sy1) and (ex1, ey1) are coordinates of both endpoints of the left lane, respectively, and (sx2, sy2) and (ex2, ey2) are coordinates of both endpoints of the right lane, respectively
Claim 10 Cho further teaches wherein: the image generated using the camera module comprises a plurality of image frames, and when the electronic device operates, the memory stores instructions enabling  the processor to perform the image processing process on each of the plurality of image frames and then to detect the plurality of straight lines. Cho [0038] teaches the lane recognition device applies a Hough transform to the edges of two lanes detected for each of a plurality of ROIs to detect a plurality of straight lines corresponding to the edges
Cho [0047] teaches However, in another embodiment, the ROIs may be set over a plurality of image frames rather than one image frame
Claim 11. It differ from claim 1 in that it is a method of controlling an electronic device, of claim 1. Therefore claim 11 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 12. It differ from claim 2 in that it is a method of controlling an electronic device, of claim 2. Therefore claim 12 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 13. It differ from claim 3 in that it is a method of controlling an electronic device, of claim 3. Therefore claim 13 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 15. It differ from claim 9 in that it is a method of controlling an electronic device, of claim 9. Therefore claim 15 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101268473 B1 to Kim et al., hereinafter, “Kim” in view of KR 101584907 B1 to Cho et al., hereinafter, “Cho” and in further view of JP 2017-045261A to Kanomata et al., hereinafter, “Kanomata”.
Claim 5. The combination of Kim and Cho fails to explicitly teach the limitations of claim 5, however, Kanomata, in the field of autonomous vehicle, teaches wherein: the electronic device establishes a communication relation with a transport apparatus, and when the electronic device operates, the memory stores instructions enabling the processor to select a face, comprising the selected two straight lines, as a lane in which the transport apparatus is driving. Kanomata [0031] teaches the road edge position determination unit 4 determines the angle between the left and right road edge candidate line segments determined by the line segment distribution evaluation unit 10 and the perpendicular line drawn from the vanishing point with the vehicle position as a foot. The angle is calculated as the left and right road edge position angles as viewed in the vehicle direction from the vanishing point, and is output to the travel lane determination unit 11. At this time, the direction of the perpendicular line is parallel to the moving direction of the vehicle. 

Kanomata [0032] teaches the traveling lane determination unit 11 first collates the position data input from the GPS positioning unit G with the node data and link data in the database DB, and the total number of road lanes at the current position of the vehicle. Is detected. For the collation at this time, for example, a map matching technique similar to the conventional one may be used. The travel lane determination unit 11 is currently moving (traveling) based on the left and right road end position angle angles output from the road end position determination unit 4 and the detected total number of lanes. The position of the lane (within the road) is calculated, and the calculation result is output to the guidance processing unit 12. This lane position detection will be specifically described later. 

Kanomata [00331] teaches After that, the guidance processing unit 12 uses the display 13 or the like based on the position of the traveling lane of the vehicle calculated by the traveling lane determining unit 11, for example, guidance for lane-by-lane road guidance, traffic jam avoidance, or a so-called near-miss warning

Kanomata Figures 4 and 5

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the straight line detection by Kim and Cho with Kanomata’s teaching of detecting an angle range with the straight lines. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect the edge of the lanes. In combination, Kim is not altered in that Kim continues to detect straight lines. Cho's teachings perform the same as they do separately of detecting an angle range using the straight lines. While Kanomata continues to acquire road information on the path of the travelling vehicle. 
Therefore one of ordinary skill in the art, such as an individual working in the field of lane detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

Claim 14. It differ from claim 5 in that it is a method of controlling an electronic device, of claim 5. Therefore claim 14 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The innovation that makes claim 6 allowable is “to select a center point of the face comprising the selected two straight lines and to select a location of an object detection area in which another transport apparatus is detected based on a location of the selected center point or to change a location of a preset object detection area”.
Claims 7 and 8 would be allowable because they are dependents of claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661